UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5244



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RAYMOND M. MARKER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:04-cr-00010)


Submitted:   November 30, 2007         Decided:     December 27, 2007


Before MICHAEL, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nils E. Gerber, NILS E. GERBER, ATTORNEY AT LAW, Winston-Salem,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, L. Patrick Auld, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Raymond M. Marker appeals from the 108-month sentence

imposed after we remanded for resentencing in accordance with

United States v. Booker, 543 U.S. 220 (2005), and United States v.

Hughes, 401 F.3d 540 (4th Cir. 2005).            He contends that his

sentence amounts to “cruel and unusual punishment” in violation of

the   Eighth    Amendment,   and   that    the   sentence   imposed   was

unreasonable.    Finding no error, we affirm.

          Marker first argues that the 108-month sentence violates

his right to be free from cruel and unusual punishment.         However,

his Eighth Amendment claim necessarily fails, as proportionality

review is unavailable “for any sentence less than life imprisonment

without the possibility of parole.”        United States v. Ming Hong,

242 F.3d 528, 532 (4th Cir. 2001).

          Marker also argues that the sentence imposed by the

district court was unreasonable in light of his lack of criminal

history and his poor health.         We find that the district court

properly determined the appropriate sentencing range under the

guidelines, properly applied the guidelines as advisory and, after

considering Marker’s arguments and the § 3553(a) factors, imposed

a sentence within the guideline range.       We find that the 108-month

sentence is reasonable.      See Rita v. United States, 127 S. Ct.

2456, 2462-69 (2007); United States v. Green, 436 F.3d 449, 457

(4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).       Accordingly, we


                                   - 2 -
affirm Marker’s sentence.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -